Citation Nr: 0615057	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal fracture at L4-5/S-1.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of both knees.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to additional pension benefits, to include 
special monthly pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1946 to February 
1947.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1998, 
the claim for a low back disorder, now characterized as the 
residuals of a fracture, was denied.  The claims for 
entitlement to service connection for DJD of the knees, a 
bilateral foot disorder, a bilateral hip disorder, and 
headaches were denied in a June 2001 rating decision.  The 
veteran submitted a timely notice of disagreement (NOD) as to 
that decision; however, he was not sent a statement of the 
case (SOC).  In September 2002, the RO denied entitlement to 
special monthly pension.  He filed an NOD as to that 
decision; again, he was not provided with an SOC.  

The veteran has testified at the RO in January 1999 and July 
2002.  In January 2004, these claims were remanded by the 
Board for further development.  The case is again before the 
Board for appellate consideration.

The issues of entitlement to service connection for DJD of 
both knees, a bilateral foot disorder, a bilateral hip 
disorder, and headaches, as well as entitlement to special 
monthly pension are addressed in the Remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDING OF FACT

The veteran does not suffer from the residuals of a fracture 
at L4-5/S-1 which can be related to his period of service.


CONCLUSION OF LAW

The residuals of a fracture at L4-5/S-1 were not incurred in 
or aggravated by service, nor may DJD be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103, rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done, because the initial 
unfavorable decision concerning the back claim was issued 
prior to the promulgation of the VCAA. Despite this, as noted 
below, the veteran has been properly informed of the 
provisions of the VCAA and its implementing regulation, 
38 C.F.R. § 3.159.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In March 2001 and June 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed February 2002 statement of the case (SOC) and August 
2002 and October 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2005 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Applicable laws and regulation

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The veteran's service medical records (SMRs) included a copy 
of his January 1947 discharge examination.  This did not 
contain any complaints concerning the back, and the 
examination of the musculoskeletal system was negative.  

A private treatment record from February 1994 showed a 
fracture at the L4-5 (4th and 5th lumbar vertebrae) level.  In 
May 1998, his chiropractor stated that the veteran had first 
sought treatment in February 1994 for complaints of back 
pain.  He stated that he had jumped off a truck during 
service, after which he developed neck and low back pain, 
which had persisted to the present.  The examination of the 
spine showed multiple levels of DJD with displacement of the 
L4-5 level.  

The veteran testified at a personal hearing at the RO in 
January 1999.  He reiterated his account of jumping from a 
truck in the Philippines during service, after which he 
developed neck and low back pain.  He testified about this 
incident again in July 2002.

Multiple VA treatment records developed between 1997 and 2005 
show the veteran's complaints of low back pain.  DJD and 
severe scoliosis of the lumbosacral spine have been noted.  
He again reported a history of a fall in service in the 
1940's. 

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a fracture 
of the L4-5/S-1 (1st sacral segment) level has not been 
established.  First, there is no indication in the SMRs that 
the veteran sustained an injury to the low back in service.  
The January 1947 discharge examination makes no mention of 
any back complaints.  While it is true that his DD-214, 
report of separation from service, indicates the veteran 
could not reenlist


in the Army or enlist in another branch of the service, there 
is no reason given for that prohibition.  To conclude that it 
was related to a back injury would be relying on pure 
speculation.  Therefore, there is no objective evidence which 
suggests that the veteran injured his back in service.

The veteran has contended that he should be treated as a 
combat veteran, thus permitting the use of the provisions of 
38 U.S.C.A. § 1154(b) to establish the in-service incurrence 
of a back injury.  Section 1154(b) states that, for those 
veterans engaged in combat with the enemy, VA shall accept, 
as sufficient proof of service connection of any injury 
alleged to have been incurred in service, satisfactory lay or 
other evidence of service incurrence, if consistent with the 
conditions or hardships of such service.  However, in the 
instant case, there is no evidence of record that tends to 
establish that the veteran was "engaged in combat with the 
enemy."  The DD-214 indicates that his military occupational 
specialty was as an orderly.  There is no indication that he 
received any combat injuries and he was not awarded any 
combat badges or awards.  Therefore, since there is no 
indication that the veteran was engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.  Nor is there any indication that the veteran 
had developed DJD to a compensable degree within one year of 
his separation from service, so as to invoke a presumption of 
in-service incurrence of arthritis.

In summary, since there is no objective indication of the 
existence of the claimed disorder until the 1990's, some 50 
years after the veteran left active service, the 
preponderance of the evidence is against the veteran's claim 
of service connection for the residuals of a fracture at the 
L4-5/S-1 level.


ORDER

Entitlement to service connection for residuals of a spinal 
fracture at L4-5/S-1 is denied.


REMAND

As noted above, the RO had denied entitlement to service 
connection for DJD of both knees, a bilateral foot disorder, 
a bilateral hip disorder, and headaches in June 2001.  In 
September 2002, the claim for special monthly pension was 
denied.  The veteran had submitted timely notices of 
disagreement as to these decisions.  However, the RO did not 
send the veteran a statement of the case.  In January 2004, 
the Board remanded these claims for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In October 2005, the AMC indicated that a 
statement of the case could not be provided; unfortunately, 
no reason for this inability was provided.  Therefore, the 
Board finds that these claims must again be remanded for the 
issuance of a statement of the case.  The Board is obligated 
by law to ensure that the RO complies with its directives.  
"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  In other words, where the remand 
orders of the Board were not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case on the issues of 
entitlement to service connection for DJD 
of both knees, a bilateral foot disorder, 
a bilateral hip disorder, headaches, and 
entitlement to additional pension 
benefits, to include special monthly 
pension.  The veteran should be provided 
all appropriate laws and regulations 
pertaining to these issues, and informed 
of his appellate rights and 
responsibilities in perfecting an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


